OPINION AND ORDER
The Board of Governors found William F. Knapp, Jr. guilty of failing to proceed in a client’s dissolution of marriage with reasonable diligence and promptness after having been paid $225. Mr. Knapp filed a Petition for Decree of Dissolution of Marriage for Vicki L. Neaves, but failed to take any further steps and ignored his client’s inquiries as to the status of her case and her entreaties to him to pursue it to a conclusion. Ms. Neaves ultimately hired another attorney to finalize the dissolution of marriage.
The Board of Governors recommended Mr. Knapp receive a public reprimand and be ordered to pay restitution to Ms. Neaves in the sum of $225, less costs incurred in the filing of the action for dissolution of marriage. Pursuant to SCR 3.370(9), this Court adopts the Board’s findings of fact and recommendation in full.
It is so ordered.
All concur.
ENTERED: May 14, 1992
/s/ Robert F. Stephens Chief Justice